Citation Nr: 9901931	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  90-49 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) by order of a United States Court of Veterans 
Appeals (Court) opinion dated August 28, 1998, which, inter 
alia, vacated a June 1995 Board decision as to this issue and 
remanded the matter for further development and 
readjudication.


REMAND

In an August 1998 single judge decision, the Court, in 
pertinent part, vacated and remanded the issue of entitlement 
to service connection for residuals of a left ankle sprain.  
The Court held, in essence, that the Boards reasons and 
bases were inadequate in that if there were doubts as to the 
1992 VA doctors attribution of the veterans left ankle 
disorder to service, the Board was obliged to return the case 
to the examiner for clarification or seek another medical 
opinion.  See Wilkinson v. Brown, 8 Vet. App. 263, 271 
(1995); 38 C.F.R. §§ 4.2, 19.9 (1998).

The Court also noted that, pursuant to 38 U.S.C.A. § 5107(a), 
VA has a duty to assist a claimant in the development of 
facts pertinent to a well-grounded claim.  See 38 C.F.R. 
§ 3.159 (1998); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board notes that service medical records 
dated January 25, 1969 show the veteran complained of a 
sprained left ankle.  The examiner noted the ankle was still 
swollen.  Subsequent service medical records are negative for 
complaint or treatment of any left ankle disorders.  The 
veterans January 31, 1969 separation examination revealed a 
normal clinical evaluation of the lower extremities.  

VA outpatient treatment records dated in October 1989 show 
the veteran complained of a left ankle sprain.  X-ray 
examination of the ankle revealed soft tissue swelling.  
During VA examination in August 1990, the veteran reported a 
history of having injured his left ankle while playing ball 
in service.  He stated he had ongoing problems with the ankle 
when walking on irregular surfaces or when working 
construction.  The diagnoses included arthralgia, left ankle 
instability, cause unknown.  X-ray examination revealed no 
ankle soft tissue swelling or osseous abnormality.

During VA examination in February 1992, the veteran reported 
having sprained his left ankle in service while playing 
basketball.  He stated the ankle had been wrapped, and that 
he stayed on crutches for about 6 weeks.  He also reported 
that since service, he had experienced problems with the left 
ankle when he worked construction and had to stand on uneven 
ground, or when he had to stand for any length of time. 

The examiner noted the left ankle showed ligamentous laxity 
with inversion of at least 45-50 degrees, as compared to no 
more than 30 degrees in the right ankle.  Eversion was about 
35 degrees on the left compared with 30 degrees on the right. 
There was normal dorsiflexion and plantar flexion, but slight 
anterior laxity suggesting damage to the anterior fibular 
ligament on the left.  There was no swelling on examination, 
range of motion was otherwise normal and he did not walk with 
a limp.  It was the examiners opinion that the veteran had 
some ligamentous laxity involving the lineal ligaments, which 
were secondary to the injuries sustained in the service, 
and which might cause pain.  There were no degenerative 
changes to the left ankle noted, and it was concluded that 
the veteran did not have a measurable physical impairment in 
the left ankle.

The Board finds that additional development is required for a 
medical opinion based upon the complete record.  Accordingly, 
the case is remanded to the RO for the following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
present left ankle disability.  The 
claims folder and a copy of this remand 
should be made available to and reviewed 
by the examiner prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  If present left ankle 
disability is identified, the examiner 
should indicate whether it is as likely 
as not related to the left ankle sprain 
in service.  The examiner should 
reconcile the opinion with the findings 
on the February 1992 VA examination 
report and specify what evidence was 
relied upon in arriving at any 
conclusions.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue on appeal, 
considering all applicable laws and 
regulations.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
Remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
